38 So. 3d 783 (2010)
John WEST, Appellant,
v.
QUORUM HEALTH RESOURCES, LLC, Michael Kozar, and Chuck Ellis, Appellees.
No. 1D08-5586.
District Court of Appeal of Florida, First District.
February 25, 2010.
Rehearing Denied April 8, 2010.
Bruce Alexander Minnick of Minnick Law Firm, Tallahassee, for Appellant.
Gary A. Shipman, William E. Whitney, and Rebecca F.S. Drube of Dunlap & Shipman, P.A., Tallahassee, for Appellees.
PER CURIAM.
AFFIRMED. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150 (Fla. 1979).
HAWKES, C.J., DAVIS, and MARSTILLER, JJ., concur.